Citation Nr: 1549771	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-19 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative changes, lumbar spine with annular disc bulges L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran had active service from May 1985 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran filed the instant claim for an increased rating for his service-connected lumbar spine disability in December 2011.  In response to his claim, the Veteran was afforded a VA examination in July 2012.  

In a brief submitted in October 2015, the Veteran's representative stated that it was argued by the Veteran that his back issue was more severe than as represented by VA in that he complained of "decreased" (presumably increased) limitation of movement and motion with pain that was not fully acknowledged by the VA examination or VA examiner, to his prejudice, prior to final adjudication.  

In his June 2014 formal appeal, the Veteran also indicated that he used a cane as needed.  The Board also notes that in his September 2012 notice of disagreement and June 2014 formal appeal, the Veteran expressed his dissatisfaction with the time spent during the July 2012 examination and the quality of the examination.  The Board notes that the use of a cane was not noted in the July 2012 VA examination and that range of motion testing showed no objective evidence of painful motion.

In light of the aforementioned evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his lumbar spine disability.  

Finally, Virtual VA contains VA treatment records as recent as April 2000.  All outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since April 2000 and associated them with the electronic file.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected lumbar spine disability.  Access to the electronic claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner.

The examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain, and at what degree in the range of motion pain begins.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

